TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00103-CV



                                 Kameron Williams, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



  FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
       NO. 214,846-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kameron Williams filed a first amended notice of appeal with the trial

court on February 14, 2007, the last volume of the clerk’s record was filed on March 9, 2007, and

final volume of the reporter’s record was filed on March 27, 2007. Appellant’s brief was therefore

due on April 16, 2007. See Tex. R. App. P. 38.6(a). The brief has not been received and no

extension of time has been requested or granted. On June 21, 2007, this Court sent notice that the

brief was overdue to appellant’s appointed counsel, Pauline Wiseman Stevens. To date, counsel has

not responded to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to pursue her appeal, whether she is indigent and, if she is, whether her appointed

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(a)(2) see also Tex. R. App. P.

38.8(b)(2). The court shall make appropriate findings and recommendations, and a supplemental
record from this hearing—including copies of all findings and orders and a transcription of the court

reporter’s notes—shall be forwarded to the clerk of this Court no later than August 20, 2007. See

Tex. R. App. P. 38.8(b)(3).




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: July 20, 2007




                                                 2